Citation Nr: 9900382	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-23 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for shrapnel wound 
of the right buttock, currently evaluated as noncompensably 
disabling.

2.  Entitlement to service connection for a neurological 
disability secondary to a service connected shrapnel wound of 
the right buttock.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1942 to 
November 1945.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his service-connected shrapnel 
wound of the right buttock is more severe than currently 
evaluated.  He contends also that he is entitled to service 
connection for a neurological disability secondary to his 
service-connected shrapnel wound.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence is against the appellants claim for increased 
compensation benefits for his service-connected shrapnel 
wound of the right buttock.  It is also the decision of the 
Board that a preponderance of the evidence is against the 
appellants claim for service connection for a neurological 
disability secondary to his service-connected shrapnel wound.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellants service-connected shrapnel wound of the 
right buttock is manifested by a very small, one-centimeter, 
somewhat circular scar over the right gluteal area, which is 
blended with the skin.  It is flat, non-tender, non-inflamed, 
non-adherent to the underlying structures, and without any 
herniation or ulceration.

3.  The appellant has no neurological residual disability 
related to his service-connected shrapnel wound of the right 
buttock.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a shrapnel 
wound of the right buttock have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998).

2.  The appellant is not entitled to service connection for a 
neurological disability secondary to his service-connected 
shrapnel wound of the right buttock.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that, on June 19, 1944, 
during an enemy attack, the appellant was struck by shrapnel.  
He received a shrapnel wound in the cheek of the right 
buttock.  The shrapnel was apparently very small.  It was 
not removed from the appellants body.

Private medical records from C.J. Baumgartner, M.D., indicate 
that he examined the appellant in March 1947.  The appellant 
reported that he had shrapnel wounds, received on June 19, 
1944, to the left knee, right arm, and right gluteal region.

In September 1953 the appellant reported to Dr. Baumgartner 
that he had been wounded in the right buttock, near his hip, 
on June 19, 1944.  He complained of soreness and stiffness in 
his right hip area, constant since 1946.  Dr. Baumgartner 
observed a small scar on the appellants right buttock.  Dr. 
Baumgartner diagnosed possible traumatic arthritis and 
recommended an X-ray examination.

In January 1996 the appellant was treated as a VA outpatient 
for right hip pain.  He had some restriction in internal and 
external rotation of both hips.  A subsequent X-ray 
examination of the appellants hips, the right hip joint 
appeared intact.  No metallic foreign bodies to suggest 
shrapnel were evident.  The appellant reported that he had 
received a shrapnel wound to his right hip during World War 
II and that the shrapnel had been surgically removed.  The 
diagnosis was negative right hip.

On February 7, 1996, William Pujadas, M.D., examined the 
appellant.  The appellant complained of having pain in his 
right hip, which he attributed to a shrapnel wound.  Dr. 
Pujadas noted that he would need to review records of prior 
treatment of the right hip to determine whether any 
impairment resulted from the shrapnel wound.

On February 13, 1996, a VA X-ray examination of the 
appellants spine revealed a grade I spondylolisthesis at the 
L5-S1 level with L5 being displaced five millimeters 
anteriorly in relationship to S1.  The oblique view 
demonstrated definite spondylolysis of L5 on the left and 
probable spondylolysis of L5 on the right.  There were early 
degenerative changes at the L1-L2 level.  The diagnosis was 
Grade I spondylolisthesis at the L5-S1 level with 
spondylolysis of L5.  On physical examination, straight leg 
raising was positive at 90 degrees and caused the right hip 
pain that the appellant had complained of previously.

On February 22, 1996, the appellant was treated as a VA 
outpatient with physical therapy for complaints of right hip 
pain, which had gradually worsened since 1946.

At a May 1996 VA examination, the appellant stated that 
during service his right hip was injured when multiple 
shrapnel from a bomb explosion went into his right hip and 
buttock area.  The appellant reported that, since that 
injury, he had had a marked degree of difficulty in standing, 
sitting, and squatting.  He stated that every time he got up 
from a sitting position, his right hip gave way and he felt a 
crunching sensation as if the shrapnel was moving.  He added 
that it was very difficult to recognize any scar on his 
gluteal area because the scars had blended with the skin.  He 
insisted that, nevertheless, he had received several 
shrapnel.  He stated also that the shrapnel caused internal 
damage due to which he still had a marked degree of 
discomfort on ambulation, standing, and doing daily 
activities.

The examiner noted a very small, one-centimeter, somewhat 
circular scar over the right gluteal area, which was blended 
with the skin.  It was flat, non-tender, non-inflamed, non-
adherent to the underlying structures, and without any 
herniation.  There was no localized inflammation, swelling, 
depression, or ulceration.  No cosmetic defects were 
observed.

There was no atrophy or hypertrophy of any of the muscles 
noted on the examination.  The gluteal muscle group was 
within normal limits.  There was no tissue loss.  There was 
no penetration of the muscles themselves.  No scar formation 
was observed.  No sensitive areas were noted.  No tenderness 
was noted.  The tendons were unremarkable.  No muscle 
herniation was noted.

The examiner recorded: question of shrapnel wound to the 
right gluteal area by history as the diagnosis.

In December 1996 William Noran, M.D., conducted an 
electrodiagnostic examination of the appellant.  The 
appellant complained of right lumbar radicular pains.  Dr. 
Noran diagnosed diffuse electrophysiological findings, which 
may have been suggestive of an early motor neuropathic 
disorder, and mild right L4 rootlet pathology.  Dr. Noran 
noted that clinical correlation of his diagnoses was needed.

In January 1997 the appellant was examined by Samir Najjar, 
M.D., for complaints of right hip and low back pain that 
radiated into his right leg.  The appellant reported that he 
had been injured in 1944 when he was hit with shrapnel.  He 
stated that all of the debris was gone but that he still 
suffered with frequent repercussions of the injury.  He 
stated that he was unable to walk one or two blocks and that 
he had great difficulty carrying out the trash.  He explained 
that his leg gave way occasionally.  He added that his 
symptoms were worsening.

Dr. Najjar noted paralumbar tenderness associated with spasm 
on flexation and extension.  The appellant had right hip 
crepitation associated with spasm and decreased sensation to 
fine touch and vibration in the right lower extremity.

Dr. Najjar diagnosed right lower extremity neuropathy 
secondary to shrapnel injury and mild L4 rootlet pathology.

At a March 1997 VA examination, the appellant complained of 
right buttock pain with pain and numbness into the right 
lower extremity.  He stated that the pain and numbness had 
been present for ten years.  He opined that the pain and 
numbness were secondary to a shrapnel wound of the buttocks 
in 1944.  He complained also of some lower back pain.

The examiner reviewed the appellants service medical 
records.

Straight leg raising aggravated the appellants right buttock 
and back pain at approximately 45 degrees on the right.  
Nerve conduction studies of the lower extremity were mildly 
slowed bilaterally with slightly prolonged proximal 
latencies.  An electromyography [EMG] showed some mild 
diffuse denervational changes throughout the lumbar spine.

The examiner opined that the appellants symptoms were more 
likely than not related to a low back condition such as 
degenerative disc disease.  He doubted that there was any 
relationship to the shrapnel wound received in 1944.  He 
found no evidence of a neurological residual disability 
related to the appellants shrapnel wound.

In April 1997 Scott Wiedenmann, M.D., conducted a magnetic 
resonance imaging examination of the appellants lumbar 
spine.  Dr. Wiedenmann diagnosed small central and slightly 
left-sided disc herniation at L5-S1, of significance 
primarily if there was associated neurologic change, 
especially involving the S-1 nerve roots (left side greater 
than right), and minimal degenerative arthritic change of the 
lower lumbar apophyseal joints.

In a May 1997 statement, Samir Najjar, M.D., stated that he 
had treated the appellant for low back pain.  He opined that 
the appellants back, hip, and leg pain, as well as his 
neurological deficit, were the result of his shrapnel injury 
of 1944.


Analysis

1.  Increased evaluation claim

The appellants increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellants contention regarding the increased severity of 
his service-connected shrapnel wound of the right buttock.  
See Jones v. Brown, 7 Vet. App. 134 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  All relevant facts have 
been properly developed, and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1998) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellants 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

The residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability is the superficial scar.  
38 C.F.R. § 4.48 (1998).  At the May 1996 VA examination, the 
only residual found of the appellants shrapnel wound was a 
very small scar over the right gluteal area.

The appellants service-connected shrapnel wound of the right 
buttock is currently rated under Diagnostic Code 7805 for 
other scars.  Under Diagnostic Code 7805, scars are to be 
rated based on the limitation of function of the part 
affected.  However, the medical evidence of record is 
negative for objective findings showing any functional 
impairment associated with the service-connected scar of the 
appellants right buttock.

A 10 percent rating is warranted under Diagnostic Code 7803 
for superficial scars that are poorly nourished, with 
repeated ulceration.  However, the May 1996 VA examination 
indicated that the appellants scar was blended with the 
skin.  No ulceration was seen.

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  However, at the May 1996 VA 
examination, the scar was not tender.

Accordingly, the preponderance of the evidence is against 
assignment of a compensable disability rating for the 
appellants service-connected shrapnel wound of the right 
buttock.


2.  Service connection claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be granted on a secondary basis and for certain 
enumerated disabilities on a presumptive basis, see 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1998), or alternatively, with respect 
to any disease, if all the evidence establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1998).
  It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellants evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  A well-grounded claim for 
secondary service connection for a disorder must include 
medical evidence that a connection or relationship between 
the service-connected disorder and the new disorder is 
plausible.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The appellant has presented medical evidence containing a 
diagnosis of right lower extremity neuropathy secondary to 
shrapnel injury.  Assuming the credibility of this evidence, 
the claim must be said to be plausible, and therefore well 
grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical records have been obtained and 
examinations provided.  There is no indication of additional 
relevant evidence that would be needed to evaluate the claim 
fairly.  VA has satisfied its duty to assist.

The record includes some medical evidence that the appellant 
has a right lower extremity neuropathy secondary to his 
shrapnel wound.  It also includes medical evidence that is 
not favorable to his claim.  Therefore, the evidence must be 
assessed, including an analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellants claim consists of Dr. 
Najjars January 1997 diagnosis of right lower extremity 
neuropathy secondary to shrapnel injury and his May 1997 
statement that the appellants back, hip, and leg pain and 
his neurological deficit were the result of the shrapnel 
injury in 1944.  Evidence not favorable to his claim includes 
the May 1996 and March 1997 VA examinations.  The 
preponderance of the evidence is against the claim for 
service connection for a neurological disability secondary to 
the service-connected shrapnel wound of the right buttock 
because the medical evidence unfavorable to his claim is more 
persuasive and of greater weight than the favorable medical 
evidence.

Dr. Najjars opinion that the appellants neurological 
disability is the result of his service-connected shrapnel 
wound relies apparently upon the appellants report of the 
nature of the shell fragment wound.  In contrast, the March 
1997 VA examination, which revealed no neurologic residual 
disability related to the appellants shrapnel wound, 
included a review by the examiner of the appellants service 
medical records.

The appellant has demonstrated that his recollection of the 
1944 shrapnel wound is not accurate.  The service medical 
record documenting the injury indicates that the appellant 
was wounded by very small shrapnel in the cheek of the right 
buttock.  The shrapnel was not removed.  In March 1947 the 
appellant reported to Dr. Baumgartner that he had been 
wounded in the left knee and right arm as well as the right 
gluteal region.  In January 1996 the appellant reported as a 
VA outpatient that he had been wounded in the right hip and 
that the shrapnel had been surgically removed.  At the May 
1996 VA examination the appellant reported that multiple 
shrapnel had entered his right hip and buttock area.  He 
provided various explanations for why the examination did not 
reveal the full extent of his shrapnel wound.  Thus, the 
appellant recalls apparently his shrapnel wound as being much 
more extensive than indicated by his service medical records.

Because the March 1997 VA examination included a review of 
the appellants service medical records, which documented the 
appellants shrapnel wound, it is more credible than Dr. 
Najjars statements, which rely on the unreliable history 
provided by the appellant.  Further the March 1997 VA 
examination results are consistent with the May 1996 VA 
examination that evaluated the severity of the appellants 
shrapnel would.

The evidence against the appellants claim is more probative 
and of greater weight and, based on this evidence, it is 
found as fact that the appellant does not have a neurological 
disability secondary to his service-connected shrapnel wound 
of the right buttock.  Accordingly, for the reasons and bases 
given above, the preponderance of the evidence is against the 
claim for service connection for a neurological disability 
secondary to the service-connected shrapnel wound of the 
right buttock.  See 38 U.S.C.A. § 5107(b) (West 1991).


ORDER

An increased disability rating for a shrapnel wound of the 
right buttock is denied.

Entitlement to service connection for a neurological 
disability secondary to a service-connected shrapnel wound of 
the right buttock is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
